     Case 4:16-cv-03269 Document 46 Filed on 04/25/19 in TXSD Page 1 of 4
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT                  April 25, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                             HOUSTON DIVISION

ROBERT HALL,                           §
                                       §
      Plaintiff,                       §
                                       §
v.                                     §       Civil Action No. H-16-3269
                                       §
CITY OF WALLER, and                    §
OFFICER ADOLPHUS CANNON,               §
                                       §
      Defendants.                      §

                        MEMORANDUM AND RECOMMENDATION

      Pending before the court is Plaintiff’s motion for a default

judgment against Defendant Adolphus Cannon.               The court heard

testimony from Plaintiff Robert Hall and makes the following

factual findings:

      On October 6, 2014, City of Waller police officers were called

to a block party at the Brookside Meadows Apartments.            Plaintiff,

a student at Prairie View A & M University, attended the party and

was using a video camera to record the party when the police

arrived.

      As Plaintiff continued to film the events at the party,

Defendant    Cannon     walked   up   to   Plaintiff   and   pepper-sprayed

Plaintiff    in   the    face.   Defendant    Cannon   attempted     to     take

Plaintiff’s camera, but Plaintiff was able to give the camera to

another student. Plaintiff was searched, handcuffed, and placed in

the back of a police car.

      Plaintiff remained in the back seat of the police car until

the party-goers had been dispersed, about sixty to ninety minutes
    Case 4:16-cv-03269 Document 46 Filed on 04/25/19 in TXSD Page 2 of 4



in all.    Defendant Cannon released Plaintiff from custody after

extracting a promise by Plaintiff not to publicize the video.

     Plaintiff testified that the pepper spray caused him eye and

face pain for “a couple of” days.            Plaintiff did not seek medical

attention for his eye pain/eye irritation and did not miss any

classes because of the eye pain.           Plaintiff denied having blurred

vision and did not suffer any lost wages.           He did not testify that

he took pain medication as a result of the eye pain.              Other than

the immediate pain from the pepper spray, Plaintiff has suffered no

lingering effects from the incident.           He requested that the court

award    him   $200,000   for   his   pain    and   suffering   and   personal

embarrassment for being placed in the back of the police car.

Plaintiff has offered the court no guidance on comparable personal

injury verdicts for similar injuries.

     Defendant Cannon has failed to appear in this action and

therefore has offered no justification for his use of pepper spray

on Plaintiff.       In making its determination on damages, the court

relies on the Fifth Circuit’s Pattern Jury Instructions on damages.

     In awarding damages, the court must award the amount that will

fairly compensate him for the damages he suffered. Here, Plaintiff

suffered eye pain that lasted approximately one to two days and

abated    without    medical    treatment     and   did   not   require   pain

medication.     The court proposes an award of $5,000.

     With respect to the wrongful arrest claim, Plaintiff was


                                       2
      Case 4:16-cv-03269 Document 46 Filed on 04/25/19 in TXSD Page 3 of 4



handcuffed behind his back and placed in the back of a police

vehicle for sixty to ninety minutes.                 Based on the physical strain

and    pain     associated      with    the      handcuffing    and   the     personal

embarrassment that attends being seen in the back of a police car

by friends and strangers, the court proposes an award of $2,500.

       It is therefore RECOMMENDED that judgment be entered against

Defendant Cannon in the amount of $7,500.

       At the default hearing, Plaintiff’s counsel stated that she

intended to move for attorney’s fees.                  The court told counsel it

would    wait    on   issuing     its   recommendation         on   damages   pending

submission of a fee request.                Three months has passed without a

request being filed.

       It is ORDERED that if Plaintiff’s counsel intends to seek fees

with respect to Plaintiff’s claims against Defendant Cannon, she

must file a request within fourteen days of the date of this order.

The request for fees must be supported by an affidavit outlining

the reasonableness of the request and billing records.

       The    Clerk     shall    send       copies    of   this     Memorandum    and

Recommendation to the respective parties who have fourteen days

from    the   receipt    thereof       to   file     written   objections     thereto

pursuant to Federal Rule of Civil Procedure 72(b) and General Order

2002-13. Failure to file written objections within the time period

mentioned shall bar an aggrieved party from attacking the factual

findings and legal conclusions on appeal.


                                             3
    Case 4:16-cv-03269 Document 46 Filed on 04/25/19 in TXSD Page 4 of 4



     The original of any written objections shall be filed with the

United States District Clerk electronically.              Copies of such

objections shall be mailed to opposing parties and to the chambers

of the undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

     SIGNED this 25th day of April, 2019.




                                         ______________________________
                                            U.S. MAGISTRATE JUDGE




                                     4
